In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00078-CV
                                __________________

                IN THE INTEREST OF K.F. AND K.F.
__________________________________________________________________

                On Appeal from the 279th District Court
                       Jefferson County, Texas
                     Trial Cause No. F-230,235-A
__________________________________________________________________

                           MEMORANDUM OPINION

      The trial court terminated the parental rights of D.F. and K.T. to their children

K.F. (“Kari”) and K.F. (“Kate”). 1 In separate briefs submitted in this appeal, D.F.

and K.T. challenge the legal and factual sufficiency of the evidence supporting the

best-interest finding and the termination grounds specified in sections

161.001(b)(1)(D), (E), and (O). See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E),




      1
       To preserve the privacy of the parties, we refer to the parties by their initials,
the children by the fictitious names “Kari” and “Kate”, and we will identify other
family members based on their respective relationships to the specific child who is
discussed. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8.
                                         1
(O), (2). We affirm the trial court’s judgment terminating D.F.’s and K.T.’s parental

rights.

                                     Background

          In February 2020, the Department of Family and Protective Services (“the

Department”) filed a petition seeking the termination of D.F.’s and K.T.’s parental

rights to their children, Kari and Kate. In March 2021, the trial court conducted a

bench trial on the Department’s petition. Dashelle Reed, a Department caseworker,

testified that in December 2018, the Department received a referral due to concerns

about K.T.’s mental health, drug use, and criminal history, and the case was

transferred to Family Based Safety Services (“F.B.S.S.”). Reed testified that during

F.B.S.S.’s investigation, K.T. was pregnant with Kate and tested positive for

marijuana and cocaine, and D.F. was incarcerated. Reed explained that K.T. and

D.F. had drug issues the entire time the Department worked with the family, and in

January 2020, F.B.S.S. executed a removal affidavit. Reed testified that in February

2020, the trial court granted the Department temporary managing conservatorship of

the children, and the Department placed the children with an aunt. According to

Reed, the children are happy with their aunt and their needs are being met.

          Reed explained that the Department developed a Family Plan of Service for

K.T. and D.F., and Reed testified that she went over the family plan with K.T. Reed

testified that K.T. tested positive for marijuana, cocaine, amphetamines, and

                                          2
methamphetamines throughout the case and failed to maintain employment, provide

a stable and appropriate environment to which the children could return, successfully

address her anger management and mental health issues, and attend the required

parenting class. Reed explained that a month prior to trial, K.T. went to an inpatient

drug facility and completed the program, and Reed testified that she assumed that

K.T. believed that she would get an extension on her case if she was an inpatient.

According to Reed, since K.T. failed to seek treatment in a timely manner, K.T. did

not have time to demonstrate whether she would be able to live a drug free life. Reed

also testified that K.T. had previously completed outpatient treatment when her case

was with F.B.S.S., and K.T. tested positive while she was in outpatient.

      Reed testified that K.T. has been diagnosed with bipolar disorder and has a

history of not addressing her mental health issues, being noncompliant with her

medications, and having suicidal ideations. Reed explained that K.T. has abused her

medications, self-medicated with illegal drugs, and attempted suicide on multiple

occasions. Reed testified that if K.T. failed to comply with treatment and continued

to use illegal drugs, K.T. would continue to have mental health issues that would

affect her ability to parent her children until they are eighteen, and Reed explained

that the children are young and unable to care for themselves. According to Reed,

she has observed K.T. come to court “to the point where she’s sleepy and barely able

to form a sentence or stay focused on what’s going on.” Reed explained that K.T.’s

                                          3
untreated mental health issues caused the children to be in conditions or

surroundings which endangered their physical or emotional well-being, and if left

untreated, K.T.’s mental illness would continue to place the children in harm.

      Reed also testified that K.T. was still in a relationship with D.F., and since

D.F.’s release from jail, the majority of K.T.’s drug tests were positive and K.T. was

no longer focused on working her service plan. Reed further explained that it is in

the children’s best interest that K.T.’s parental rights be terminated, because the

Department has been working with K.T. for approximately three years, and K.T. has

not effectively worked her service plan or demonstrated the ability to change.

       Reed testified that the Department has also been working with D.F. since

2018, and after D.F.’s release from jail, Reed and D.F. reviewed his individual

service plan and discussed the ramifications of D.F.’s choice to be in a relationship

with K.T. According to Reed, D.F. reported that he made poor decisions because his

cognitive thinking was messed up. Reed testified that D.F. failed to comply with his

service plan, and D.F. indicated that working the plan was not his primary goal. Reed

explained that in the six months after D.F.’s release from jail, D.F. tested positive

for drugs, failed to complete his psychosocial evaluation and parenting class, and

failed to maintain stable housing and employment. Reed testified that in the two

months prior to trial, D.F. tested positive for marijuana, methamphetamines,

amphetamines, opiates, and codeine, and D.F. went to inpatient treatment and was

                                          4
released four days before the trial began. According to Reed, there was no time to

determine whether D.F.’s treatment had been effective. Reed explained that D.F.

completed drug treatment twice before, and D.F. tested positive upon his release

from jail. Reed further testified that D.F.’s criminal activity and drug use endangered

the children’s well-being, and it was in the children’s best interest that D.F.’s

parental rights be terminated.

       K.T. testified that she is still in a relationship with D.F., and they currently

live with D.F.’s mother. K.T. explained that in August 2020, Dr. Amin diagnosed

her with Type 1 bipolar disorder, major depressive disorder, generalized anxiety

disorder, an unspecified personality disorder, cocaine use disorder in remission,

substance abuse disorder in remission, and cannabis use disorder in remission. K.T.

admitted that in 2019, when her first child, Kari, was two years old, she reported that

she had been off her medications since 2016 and was buying Xanax off the street.

K.T. testified that after she had Kari, she started smoking marijuana, and K.T.

explained that when she was three months pregnant with Kate, she stopped taking

her medications and jumped out of a moving vehicle because she had taken seven

Xanax. K.T. further testified that after she had Kate, she reported having auditory

and visual hallucinations, but K.T. did not recall reporting that she heard voices

telling her to hurt herself and others. K.T. explained that she attempted suicide seven

times “before my kids and with the exception of the jumping out the car.”

                                          5
      K.T. testified that after she had her children, she took her mental health

medications along with methamphetamine and cocaine, and the Department gave

her an opportunity to participate in F.B.S.S. to avoid having her children removed.

K.T. explained that in February 2020, she went to court for a theft charge and tested

positive for benzodiazepine, methamphetamine, cocaine, and marijuana. K.T.

testified that she was currently on probation and had three theft convictions, one of

which she committed with D.F. K.T. admitted that she had not taken her case

seriously for over a year because she did not have the proper tools to work her

services and “my addiction had the best of me.” K.T. testified that she completed a

seven-month outpatient program approximately six months before trial, and she

tested positive for drugs during the program and continued to test positive after

completing the program. According to K.T., she received the proper tools to deal

with her problems when she attended inpatient treatment shortly before trial, and she

had been compliant with her current medications for one week. K.T. admitted that

she could have sought inpatient treatment earlier in her case.

      K.T. explained that she had changed, but K.T. agreed that she had not

demonstrated change over the past year. According to K.T., she has dealt with mental

health issues for almost fifteen years and has had addiction problems for ten years,

and the Department did not give her enough time to address her problems. K.T.

testified that it was in the best interest of her children that her parental rights remain

                                            6
intact so she can continue to work on her services. K.T. explained that she needed

three months to get a job and find an appropriate place for her and D.F. to live with

the children.

      D.F. testified that he was twenty-nine years old and has a long history of drug

use, and D.F. admitted that during the case, he tested positive for opiates codeine,

methamphetamine, benzodiazepine, and marijuana. D.F. also admitted he was an

addict and explained that he started using ecstasy when he was fourteen years old,

and he was using ecstasy pills that were methamphetamine based for approximately

six months prior to trial. D.F. testified that he attended an inpatient drug

rehabilitation the month before trial and was diagnosed with a mental health issue

and referred to treatment, and D.F. explained that he did not seek drug treatment

earlier because he did not think he had a problem. D.F.’s records from the residential

substance abuse treatment facility show D.F. was on parole, had been using drugs

daily, and had possible mental health issues. According to D.F., he had an

appointment to address his mental health issues. D.F. also testified that he has an

extensive criminal history, his probation was revoked for “dirty U.A.s[,]” and he

tested positive while on parole. D.F. also explained that although he has been

through the Safe P Program twice, which is a six-month drug treatment program, he

only attended four months of the program the second time, and D.F. believed that




                                          7
his recent thirty-day inpatient treatment was more intensive and helped him become

clean and change his life.

      D.F. further testified that he had reviewed his Family Plan of Service, and

D.F. explained that he is serious about changing his lifestyle. D.F. testified that he

plans to stay sober and remain in a relationship with K.T., but he will separate from

K.T. if she relapses. D.F. also testified that he is living at his mother’s home and

drawing unemployment, and D.F. explained that his mother can get him a job at a

refinery when he is able to pass a hair follicle drug test. D.F. testified that he could

pass a urinalysis and provide a safe and stable home for the children and requested

that the trial court consider options other than termination.

      Aaron Moore, the CASA volunteer, testified that he had worked on the case

for approximately one year and has had monthly interactions with the children.

Moore testified that his contact with K.T. has been sporadic, and K.T. has been

noncompliant with her Family Plan of Service. Moore further testified that

termination of K.T.’s parental rights would be in the children’s best interest because

K.T. has had ample time to work her services and demonstrate change. According

to Moore, K.T. does not deserve more time to work her services because based on

K.T.’s history, it is difficult to believe that she has suddenly changed. Moore

explained that the children need consistency and a clean and sober parent to care for

them daily and who is not possibly going to jail for violating their probation.

                                           8
      Moore also testified that D.F. has been noncompliant with his Family Plan of

Service and has also had ample time to demonstrate change but failed to do so.

Moore explained that D.F. knew the consequences of using drugs and violating his

probation, but his freedom was not enough for him to contemplate change because

he was arrested on a motion to revoke and incarcerated during the case. Moore

testified that termination of D.F.’s parental rights would be in the children’s best

interest, because even considering D.F.’s recent sobriety, D.F. has not shown that he

can provide consistency and a clean and sober lifestyle. Moore also testified that the

children were in a long-term placement with relatives who were meeting the

children’s needs and providing a consistent and drug-free home. According to

Moore, the children seemed very happy and should remain in their current

placement.

      The trial court found that clear and convincing evidence supported three

predicate statutory grounds for terminating D.F.’s and K.T.’s parental rights and that

termination of D.F.’s and K.T.’s parental rights was in the best interest of Kari and

Kate. See id. § 161.001(b)(1)(D), (E), (O), (2). The trial court also found that clear

and convincing evidence supported that K.T. has a mental or emotional illness that,

in all probability, will render her unable to provide for the children’s needs until the

children’s eighteenth birthdays. See id. The trial court appointed the Department as

the permanent managing conservator of the children. D.F. and K.T. appealed.

                                           9
                                       Analysis

      In issue one, D.F. and K.T. contend that the evidence is legally and factually

insufficient to support termination of their parental rights under section

161.001(b)(1)(D) of the Family Code, and in issue two, D.F. and K.T. argue that the

evidence is legally and factually insufficient to support termination under section

161.001(b)(1)(E). See id. § 161.001(b)(1)(D), (E). In issue three, D.F. and K.T.

challenge the legal and factual sufficiency of the evidence supporting termination of

their parental rights under section 161.001(b)(1)(O). See id. § 161.001(b)(1)(O). In

issue four, D.F. and K.T. contend that the evidence is legally and factually

insufficient to demonstrate that termination of their parental rights is in the best

interest of Kari and Kate. See id. § 161.001(b)(2). We address issues one through

four together.

      Under legal sufficiency review, we review all the evidence in the light most

favorable to the finding to determine whether “a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true.” In the Interest of J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). We assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could, and we disregard all

evidence that a reasonable factfinder could have disbelieved or found to have been

incredible. Id. If no reasonable factfinder could form a firm belief or conviction that

the matter that must be proven is true, the evidence is legally insufficient. Id.

                                           10
       Under factual sufficiency review, we must determine whether the evidence is

such that a factfinder could reasonably form a firm belief or conviction about the

truth of the Department’s allegations. Id. (citation omitted). We give due

consideration to evidence that the factfinder could reasonably have found to be clear

and convincing. Id. We consider whether disputed evidence is such that a reasonable

factfinder could not have resolved that disputed evidence in favor of its ruling. Id.

If, in light of the entire record, the disputed evidence that a reasonable factfinder

could not have credited in favor of the finding is so significant that a factfinder could

not reasonably have formed a firm belief or conviction, the evidence is factually

insufficient. Id.

       The decision to terminate parental rights must be supported by clear and

convincing evidence, i.e., “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In the Interest of J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(1), (2); see also In the Interest of

J.L., 163 S.W.3d at 84. We will affirm a judgment if any one of the grounds is

supported by legally and factually sufficient evidence and the best-interest finding

is also supported by legally and factually sufficient evidence. In the Interest of

                                           11
C.A.C., Jr., No. 09-10-00477-CV, 2011 WL 1744139, at *1 (Tex. App.—Beaumont

May 5, 2011, no pet.) (mem. op.). However, when, as here, a parent challenges a

trial court’s findings under section 161.001(b)(1)(D) or (E), we must review the

sufficiency of those grounds as a matter of due process and due course of law. In the

Interest of N.G., 577 S.W.3d 230, 235 (Tex. 2019).

      Section 161.001(b)(1)(D) of the Family Code allows for termination of a

parent’s rights if the trier of fact finds by clear and convincing evidence that the

parent has “knowingly placed or knowingly allowed the child to remain in conditions

or surroundings which endanger the physical or emotional well-being of the child[.]”

Tex. Fam. Code Ann. § 161.001(b)(1)(D). Section 161.001(b)(1)(E) allows for

termination if the trier of fact finds by clear and convincing evidence that the parent

has “engaged in conduct or knowingly placed the child with persons who engaged

in conduct which endangers the physical or emotional well-being of the child[.]” Id.

§ 161.001(b)(1)(E). “[A] parent’s use of narcotics and its effect on his or her ability

to parent may qualify as an endangering course of conduct.” In the Interest of J.O.A.,

283 S.W.3d 336, 345 (Tex. 2009). A parent’s conduct in the home can create an

environment that endangers the child’s physical and emotional well-being. In the

Interest of J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no

pet.). “The factfinder may infer from past conduct endangering the child’s well-

being that similar conduct will recur if the child is returned to the parent.” In the

                                          12
Interest of M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.)

(citation omitted).

      For purposes of subsection (E), endangerment means to expose the child to

loss or injury or to jeopardize a child’s emotional or physical health. See id.; see also

In the Interest of M.L.L., 573 S.W.3d 353, 363 (Tex. App.—El Paso 2019, no pet.).

Termination under subsection (E) must be based on more than a single act or

omission and requires a voluntary, deliberate, and conscious course of conduct by

the parent. Interest of M.L.L., 573 S.W.3d at 363-64. A parent’s conduct that

subjects a child’s life to instability and uncertainty endangers the emotional or

physical well-being of a child. Id. at 363. Endangerment is not limited to actions

directed toward the child and includes the parent’s actions before the child’s birth

and while the parent had custody of older children, including evidence of drug

usage. In the Interest of J.O.A., 283 S.W.3d at 345.

      Courts may consider whether a parent’s drug use continues after the child is

removed from the parent’s care, as such conduct shows a voluntary, deliberate, and

conscious course of conduct that endangers a child’s well-being. In the Interest of

J.S., 584 S.W.3d 622, 635 (Tex. App.— Houston [1st Dist.] 2019, no pet.); see In

the Interest of M.E.-M.N., 342 S.W.3d 254, 263 (Tex. App.— Fort Worth 2011, pet.

denied). A mother’s use of drugs during pregnancy may constitute conduct that

endangers the physical and emotional well-being of a child. Cervantes-Peterson v.

                                           13
Tex. Dep’t of Family and Protective Servs., 221 S.W.3d 244, 253 (Tex. App.—

Houston [1st Dist.] 2006, no pet.). Scienter is not required for a parent’s own act

under subsection (E). In the Interest of U.P., 105 S.W.3d 222, 236 (Tex. App.—

Houston [14th Dist.] 2003, pet. denied). One parent’s drug-related endangerment of

the child may be imputed to the other parent. Edwards v. Tex. Dep’t of Protective

and Regulatory Servs., 946 S.W.2d 130, 138 (Tex. App.—El Paso 1997, no writ),

overruled on other grounds, In the Interest of J.F.C., 96 S.W.3d at 267.

      Evidence of a parent’s untreated mental illness can also expose a child to

endangerment, because when a parent fails to take required medication, the parent

can behave erratically and neglect the care of the child. See In the Interest of P.H.,

544 S.W.3d 850, 858 (Tex. App.—El Paso 2017, no pet.). Evidence of criminal

conduct, conviction, and imprisonment may support a finding of endangerment

under subsection (E). In the Interest of E.R.W., 528 S.W.3d 251, 264 (Tex. App.—

Houston [14th Dist.] 2017, no pet.). When a parent is incarcerated, their conduct

subjects a child’s life to uncertainty and instability, and a factfinder may infer that a

parent’s lack of contact with a child and absence from a child’s life endangered the

child’s emotional well-being. In the Interest of I.D.G., 579 S.W.3d 842, 851-52 (Tex.

App.—El Paso 2019, pet. denied).

      Regarding the best-interest inquiry, we consider a non-exhaustive list of

factors: (1) the desires of the child; (2) the child’s emotional and physical needs now

                                           14
and in the future; (3) emotional and physical danger to the child now and in the

future; (4) parental abilities of the individuals seeking custody; (5) programs

available to assist these individuals to promote the child’s best interest; (6) plans for

the child by these individuals or by the agency seeking custody; (7) stability of the

home or proposed placement; (8) acts or omissions of the parent which may indicate

that the existing parent-child relationship is not proper; and (9) any excuse for the

acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex.

1976); see also Tex. Fam. Code Ann. § 263.307(b). No particular Holley factor is

controlling, and evidence of one factor may be sufficient to support a finding that

termination is in a child’s best interest. In the Interest of A.P., 184 S.W.3d 410, 414

(Tex. App.—Dallas 2006, no pet.). The best-interest determination may rely on

direct or circumstantial evidence, subjective facts, and the totality of the evidence.

In the Interest of N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.).

      “A parent’s drug use, inability to provide a stable home, and failure to comply

with a family service plan support a finding that termination is in the best interest of

the child.” In the Interest of M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth

2007, no pet.). Evidence of a parent’s continued drug use supports a finding that he

or she poses a present and future risk of physical or emotional danger to the child

and that termination would be in the child’s best interest. See In the Interest of S.N.,

272 S.W.3d 45, 53 (Tex. App.—Waco 2008, no pet.).

                                           15
      The clerk’s record shows that based on the affidavit of Lena Brooks, a

Department caseworker, the trial court issued an emergency temporary order in

February 2020, naming the Department as the temporary sole managing conservator

of the children based on its findings that there was an immediate and continuing

danger to the physical health or safety of the children and that the continuation of

the children in the home of the parent would be contrary to the children’s welfare.

According to Brooks’s affidavit, the Department received a report during K.T.’s

current F.B.S.S. case when K.T. gave birth to Kate in December 2019, but the

concerns regarding K.T.’s mental health were ruled out because K.T. was under

psychiatric care and not having any suicidal ideations. Brooks explained that in

January 2020, she was assigned to K.T.’s case, and her review of the investigation

showed that the Department became involved due to D.F.’s and K.T.’s criminal

activity and drug use. Brooks’s affidavit indicated that K.T. was pregnant with Kate

during the investigation, K.T. tested positive for marijuana and cocaine, and the

investigation found there was “Reason to Believe” regarding K.T. and Kari.

According to Brooks, the case disposition regarding D.F. was found to be unable to

determine because D.F. passed a random drug test and had limited caregiving time

with Kari.

      Brooks averred that in August 2019, K.T. and D.F. signed their Family Plan

of Service with F.B.S.S., agreeing to participate in parenting, substance abuse

                                        16
treatment, random drug testing, and for K.T. to maintain her mental health needs.

Brooks further averred that after K.T. gave birth to Kate in December 2019, K.T.

failed to return to outpatient services and to visit her mental health professionals to

update her medications. Brooks explained that when she met with the family on

February 5, 2020, K.T. admitted using marijuana, and Brooks learned that D.F. was

on the run from probation and the U.S. Marshalls. Brooks put a safety plan in place

that prohibited D.F. from having unsupervised contact with the children until he

cleared up his warrants. Brooks also averred that on February 12, K.T. tested positive

for marijuana, and on February 14, Brooks put a second safety plan in place after

receiving a report that K.T. had an alternation with her mother while K.T. was

holding Kate. Brooks further averred that on February 20, K.T. went to jail after

testing positive for cocaine and marijuana during a court hearing concerning a pawn

shop robbery that K.T. was allegedly involved in. Based on the circumstances,

Brooks requested that Kari and Kate be placed with their maternal aunt and uncle

due to concerns for the children based on their parents’ ongoing drug use, K.T. being

incarcerated, D.F. running from law enforcement, and K.T.’s and D.F.’s continuous

disregard for the children’s safety by placing them in dangerous situations. On

February 25, the trial judge ordered the removal of the children due to the immediate

and continuing danger to the physical health and safety of the children.




                                          17
                            Grounds for Termination-K.T.

      The trial judge considered evidence that while K.T.’s case was with F.B.S.S.,

K.T. (1) tested positive for marijuana and cocaine and went to jail; (2) jumped out

of a moving vehicle while pregnant with Kate; (3) admitted to using marijuana after

giving birth to Kate; (4) failed to return to outpatient services and to visit her mental

health professionals to update her medications; (4) and had an altercation with her

mother while holding Kate. The trial court heard evidence that K.T. failed to

complete her services, maintain employment, or provide an appropriate home. The

trial judge heard that K.T. continued to test positive for drugs throughout the case

and failed to timely seek inpatient treatment. The trial judge also considered

evidence that K.T. failed to address her mental health issues, had been noncompliant

with her medications, and self-medicated with illegal drugs. The trial court also

heard evidence that K.T. had a history of having suicidal ideations, attempted suicide

on multiple occasions, and jumped out of a moving vehicle while pregnant. The trial

judge heard evidence that K.T continued to be in a relationship with D.F., and after

D.F.’s release from jail, K.T. tested positive for drugs and was not focused on

working her service plan. The trial court considered evidence K.T. was on probation

and had continued to use drugs and engage in criminal activity in violation of the

terms of her probation.




                                           18
      Viewing the evidence in the light most favorable to the trial judge’s findings,

we conclude that the trial judge could reasonably have formed a firm belief or

conviction that K.T. knowingly placed or knowingly allowed Kari and Kate to

remain in conditions or surroundings which endangered their physical or emotional

well-being and engaged in conduct or knowingly placed Kari and Kate with persons

who engaged in conduct that endangered their physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); In the Interest of J.O.A.,

283 S.W.3d at 345; In the Interest of J.F.C., 96 S.W.3d at 266; In the Interest of J.S.,

584 S.W.3d at 635; In the Interest of I.D.G., 579 S.W.3d at 851-52; In the Interest

of P.H., 544 S.W.3d at 857-58; In the Interest of E.R.W., 528 S.W.3d at 264; In the

Interest of M.L.L., 573 S.W.3d at 363; In the Interest of M.E.-M.N., 342 S.W.3d at

263; In the Interest of M.R.J.M., 280 S.W.3d at 502; Cervantes-Peterson, 221

S.W.3d at 253; In the Interest of J.T.G., 121 S.W.3d at 125.

      With respect to the best interest of the children, the trial court heard evidence

that K.T. (1) had been in jail and continued to engage in criminal activity throughout

the case, (2) continued to use drugs throughout the case, (3) failed to complete her

family service plan, (4) failed to maintain employment or provide an appropriate

home for the children, and that (5) Kari and Kate are happy and have stability in

their current placement with relatives. The trial court considered Reed’s testimony

that it is in the children’s best interest that K.T.’s parental rights be terminated

                                          19
because K.T. has not demonstrated change over a three-year period. The trial court

also heard Moore testify that it was in the children’s best interest that K.T.’s parental

rights be terminated because K.T. was sporadic and noncompliant and had been

given ample time to work her services and demonstrate change, and the children

needed consistency and a sober parent who is able to care for them.

      Prompt and permanent placement of the child in a safe environment is

presumed to be in the child’s best interest. See Tex. Fam. Code Ann. § 263.307(a).

As the sole judge of the credibility of the witnesses and the weight to be given to

their testimony, the trial court could reasonably conclude that termination of K.T.’s

parental rights is in the best interest of Kari and Kate. See id. §§ 161.001(b)(2),

263.307(a); see also In the Interest of J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d

at 371-72; In the Interest of S.N., 272 S.W.3d at 53; In the Interest of M.R., 243

S.W.3d at 821.

                            Grounds for Termination-D.F.

      The trial judge heard evidence that D.F. tested positive for drugs throughout

the case, failed to complete his services, and failed to maintain employment and

provide an appropriate home. The trial court also considered evidence that D.F.

continued to engage in criminal conduct after the children’s removal. The record

includes a Judgment Adjudicating Guilt dated April 8, 2020, which shows that D.F.

pleaded “true” to violating the terms of his community supervision and that the trial

                                           20
court found D.F. guilty of burglary of a habitation and assessed punishment at three

years of imprisonment. The record also includes a Judgment of Conviction by Court

dated April 8, 2020, showing that D.F. pleaded guilty to felony theft and the trial

court assessed punishment of six months in jail.

      Viewing the evidence in the light most favorable to the trial judge’s findings,

we conclude that the trial judge could reasonably have formed a firm belief or

conviction that D.F. knowingly placed or knowingly allowed Kari and Kate to

remain in conditions or surroundings which endangered their physical or emotional

well-being and engaged in conduct or knowingly placed Kari and Kate with persons

who engaged in conduct that endangered their physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); In the Interest of J.O.A.,

283 S.W.3d at 345; In the Interest of J.F.C., 96 S.W.3d at 266; In the Interest of J.S.,

584 S.W.3d at 635; In the Interest of I.D.G., 579 S.W.3d at 851-52; Interest of

M.L.L., 573 S.W.3d at 363; In the Interest of E.R.W., 528 S.W.3d at 264; In the

Interest of M.E.-M.N., 342 S.W.3d at 263; In the Interest of M.R.J.M., 280 S.W.3d

at 502; In the Interest of J.T.G., 121 S.W.3d at 125; Edwards, 946 S.W.2d at 138.

      With respect to the best interest of Kari and Kate, the trial court heard

evidence that D.F. (1) had been incarcerated and continued to engage in criminal

activity throughout the case, (2) continued to use drugs throughout the case in

violation of his probation and parole, (3) failed to complete his Family Plan of

                                          21
Service, (4) failed to maintain employment or provide an appropriate home for Kari

and Kate to return to, and that (5) Kari and Kate were in a long-term placement with

relatives who were meeting their needs and providing a consistent and drug-free

home.

        The trial court considered Reed’s testimony that it is in the children’s best

interest that D.F.’s parental rights be terminated because of D.F.’s continued

criminal activity and drug use. The trial court also heard Moore testify that it was in

the children’s best interest that D.F.’s parental rights be terminated because D.F.

failed to comply with his service plan, failed to provide consistency and demonstrate

a sober lifestyle, and was incarcerated for using drugs in violation of his probation.

The trial court considered Moore’s testimony that the children were happy and

should remain in their current placement.

        As the sole judge of the credibility of the witnesses and the weight to be given

to their testimony, the trial court could reasonably conclude that termination of

D.F.’s parental rights is in the best interest of Kari and Kate. See Tex. Fam. Code

Ann. §§ 161.001(b)(2), 263.307(a); see also In the Interest of J.F.C., 96 S.W.3d at

266; Holley, 544 S.W.2d at 371-72; In the Interest of S.N., 272 S.W.3d at 53; In the

Interest of M.R., 243 S.W.3d at 821.

        We conclude that the Department established, by clear and convincing

evidence, that D.F. and K.T. committed the predicate acts enumerated in sections

                                           22
161.001(b)(1)(D) and (E) and that termination of D.F.’s and K.T.’s parental rights is

in the best interest of Kari and Kate. See Tex. Fam. Code Ann. § 161.001(b)(1)(D),

(E), (2); In the Interest of C.A.C., Jr., 2011 WL 1744139, at *1. Accordingly, we

overrule D.F.’s and K.T.’s first, second, and fourth issues. Having concluded that

the evidence was legally and factually sufficient to support the trial court’s findings

as to subsections 161.001(b)(1)(D), (E), and (2), we need not reach D.F.’s and K.T.’s

third issue, in which D.F. and K.T. challenge the sufficiency of the evidence

supporting the trial court’s findings under sections 161.001(b)(1)(O). See In the

Interest of N.G., 577 S.W.3d at 235; In the Interest of C.A.C., Jr., 2011 WL 1744139,

at *1; see also Tex. R. App. P. 47.1. We affirm the trial court’s judgment terminating

D.F.’s and K.T.’s parental rights.

      AFFIRMED.



                                                     _________________________
                                                        W. SCOTT GOLEMON
                                                            Chief Justice


Submitted on August 11, 2021
Opinion Delivered August 26, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          23